Case 1:20-cv-06223-BMC Document 16 Filed 02/26/21 Page 1 of 5 PageID #: 63




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
 'LDQD&DUROLQD6DODPDQFD:LOIUHGR                       :
 *XWLHUUH]DQG/XLV*XDGDUUDPDHWDO                    : CIVIL CASE MANAGEMENT PLAN
                                     3ODLQWLIIV          :
                        - against -                              (BMC)
                                                           : CV-__-____
                                                           :
 6ZHHW&RIIHH%DNHU\,QF3DULVFLHQ%DNHU\ :
 &RUS3DULVFLHQ%DNHU\&RUS5RPLUR                 :
                 
 0RVTXHUD-RQ\0RVTXHUD         'HIHQGDQWV           :
 DQG0LFKHOOH0RVTXHUD
----------------------------------------------------------- X

COGAN, District Judge

       After consultation with counsel for the parties, the following Case Management
Plan is adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil
Procedure 16 and 26(f).

$     The case   LV      (is not) to be tried to a jury. [Circle as appropriate].

%     Non-Expert Discovery:

            The parties are to conduct discovery in accordance with the Federal Rules of
              Civil Procedure and the Local Rules of the Eastern District of New York. All
              non-expert discovery is to be completed by 0D\  , which date
              shall not be adjourned except upon a showing of good cause and further order
              of the Court.       Interim deadlines for specific discovery activities may be
              extended by the parties on consent without application to the Court, provided
              the parties are certain that they can meet the discovery completion date.



              The parties shall list the contemplated discovery activities and anticipated
              completion dates in Attachment A, annexed hereto.




                                                                                           3
Case 1:20-cv-06223-BMC Document 16 Filed 02/26/21 Page 2 of 5 PageID #: 64




          Joinder of additional parties must be accomplished by 0DUFK.

          Amended pleadings may be filed without leave of the Court until
            0DUFK.

&   For all causes of action seeking monetary damages, each party shall identify and
     quantify in Attachment B, annexed hereto, each component of damages alleged; or, if
     not known, specify and indicate by what date Attachment B shall be filed providing
     such information.

'   Motions:

          Upon the conclusion of non-expert discovery, and no later than the date
            provided below, the parties may file dispositive motions. The parties shall
            agree to a schedule and promptly submit same for the Court’s approval,
            providing for no more than three rounds of serving and filing papers:
            supporting affidavits and briefs, opposing affidavits and briefs, and reply
            affidavits and briefs.

          The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s
            Individual Practices, requesting a premotion conference in order to file
            dispositive motions shall be -XQH  . (Counsel shall insert a date one
            week after the completion date for non-expert discovery.)

            D      There shall be no cross-motions. Any motions not made by the agreed
                    date shall, unless the Court orders otherwise, not be considered until
                    after the timely-filed motion is determined.

            E      Papers served and filed by the parties shall conform to the requirements
                    set out in the Court’s Individual Practices.

(   Any request for relief from a date provided in this Case Management Plan shall
     conform to the Court’s Individual Practices and include an order, showing consents
     and disagreements of all counsel, setting out all dates that are likely to be affected by
     the granting of the relief requested, and proposed modified dates. Unless and until the
     Court approves the proposed order, the dates provided in this Plan shall be binding.

)   Pre-Trial Motions:


                                                                                            4
Case 1:20-cv-06223-BMC Document 16 Filed 02/26/21 Page 3 of 5 PageID #: 65




      Applications for adjournments and for discovery or procedural rulings will reflect or
      contain the positions of all parties, as provided by the Court’s Individual Rules, and
      are not to modify or delay the conduct of discovery or the schedules provided in this
      Case Management Plan except upon leave of the Court.


SO ORDERED.                                 Digitally signed by Brian
                                            M. Cogan
Dated: Brooklyn, New York                                       U.S.D.J.
       Feb.
       _____ 25
             __, 20




                                                                                          5
Case 1:20-cv-06223-BMC Document 16 Filed 02/26/21 Page 4 of 5 PageID #: 66




                                      ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

         DISCOVERY ACTIVITIES                           COMPLETION DATE
1.     ([FKDQJH5XOH'LVFORVXUHV             0DUFK



2.     6HUYH'LVFRYHU\'HPDQGV                   0DUFK



3.    6HUYH5HVSRQVHVWR'LVFRYHU\'HPDQGV        $SULO



4. 'HILFLHQFLHVWREHDGGUHVVHGDVIROORZV    $SULOE\OHWWHUWRRSSRVLQJSDUW\
                                              $SULOZLWK&RXUWSXUVXDQWWR
                                              /RFDO&LYLO5XOH

5.
        'HSRVLWLRQVWREH&RPSOHWHG               0D\


6.      3RVWGHSRVLWLRQGLVFRYHU\GHPDQGV       0D\VXEMHFWWR
                                                DYDLODELOLW\RIWUDQVFULSW

7.      5HTXHVWVIRU$GPLVVLRQ                  0D\



8.



9.



10.




                                                                                           6
                Case 1:20-cv-06223-BMC Document 16 Filed 02/26/21 Page 5 of 5 PageID #: 67




                                                                ATTACHMENT B

                For all causes of action seeking monetary damages, each party shall identify and
                quantify each component of damages alleged:


                1.        PLAINTIFF’S CLAIMS:
          6DODPDQFD                                          *XWLHUUH]                                    *XDGDUUDPD
DIANA CAROLINA     SALAMANCA                        WILFREDO GUTIERREZ
           $OOHJHG:DJHV'XH
Total Overtime Owed: $43,413.71
                                                              $OOHJHG:DJHV'XH
                                                    Total Overtime Owed: $72,642.57
                                                                                                       LUIS  GUADARRAMA
                                                                                                            $OOHJHG:DJHV'XH
                                                                                                       Total Overtime Owed: $19,230.43
Total Minimum Wages Owed: $29,807.14                Total Spread of Hours Owed: $17,709.43             Liquidated Damages: $19,230.43
           $WWRUQH\V
Total Spread           )HHV$14,893.71
             of Hours Owed:                         Liquidated$WWRUQH\V
                                                               Damages: $90,352.00
                                                                          )HHV                            $WWRUQH\V
                                                                                                       Statutory       )HHV
                                                                                                                 Damages:  $10,000.00
Liquidated Damages: $88,114.57                      Statutory Damages: $10,000.00                      Total: $48,460.86
Statutory Damages: $10,000.00                       Total: $190,704.00                                 Attorneys' Fees and Interest: to be determined at trial
Total: $186,229.14                                  Attorneys' Fees and Interest: to be determined at trial
Attorneys' Fees and Interest: to be determined at trial




                2.        COUNTERCLAIMS AND CROSS-CLAIMS:

                     1RQHIRU'HIHQGDQWVDWWKLVWLPHVXEMHFWWRUHVHUYDWLRQRIULJKWVXSRQFRPSOHWLRQRILQYHVWLJDWLRQ




                3.        THIRD-PARTY CLAIMS:

                         1$




                                                                                                                                        7
